           Case 2:15-cv-00430-NJB Document 42 Filed 12/20/18 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

PATRICK MATTHEWS,                                    *                          CIVIL ACTION
     PETITIONER                                      *
                                                     *
VERSUS                                               *                          NO. 2:15-cv-0430
                                                     *
DARREL VANNOY, WARDEN,*                              *                          SECTION “G” (1)
    RESPONDENT                                       *


                      NOTICE OF COMPLIANCE WITH COURT ORDER

        MAY IT PLEASE THE COURT:

        This Court on August 29, 2018 ordered that petitioner Patrick Matthews “be released

from confinement unless the state court resentences him to a constitutional sentence in

accordance with this Court’s opinion within one hundred twenty (120) days” (ECF Docs. 39-40),

that is, on or before December 27, 2018.

        The respondent now informs the Court that the state court resentenced the petitioner to a

term of twenty (20) years at hard labor on December 10, 2018. See Exhibit 1 (minute entry).

        The respondent respectfully prays that the state court’s action and this notice be deemed

sufficient to discharge the obligation created by the Court’s August 29, 2018 order.


* The respondent is presently listed as Burl Cain, however, Mr. Cain has retired and the warden of Louisiana State
  Penitentiary is now Darrel Vannoy. Accordingly, the undersigned names Darrel Vannoy as the respondent. See Rule
  2(a) of the Rules Governing Section 2254 Cases in the United States District Courts; see also F.R.C.P. Rule 25(d).


                                                      1 of 2
         Case 2:15-cv-00430-NJB Document 42 Filed 12/20/18 Page 2 of 2




                                                           Respectfully Submitted,

                                                           /s/ Matthew Caplan
                                                           Matthew Caplan
                                                           La. Bar No. 31650
                                                           Assistant District Attorney
                                                           22nd Judicial District – Parishes of
                                                                St. Tammany and Washington
                                                           701 N. Columbia Street
                                                           Covington, LA 70433

                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2018, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the Eastern District of Louisiana by

using the CM/ECF system. I certify that all participants in the case are registered CM/ECF users

and that service will be accomplished by the CM/ECF system.



                                                           /s/ Matthew Caplan
                                                           Matthew Caplan
                                                           La. Bar No. 31650
                                                           Assistant District Attorney
                                                           22nd Judicial District – Parishes of
                                                                St. Tammany and Washington
                                                           701 N. Columbia Street
                                                           Covington, LA 70433




                                             2 of 2
